Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jerry Lee Edwards, Appellant                          Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 11-F-
No. 06-18-00074-CR        v.                          0068-202). Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jerry Lee Edwards, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 30, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk